El Juez Pbesidente Seíñor Del Tobo,
emitió la opinión del tribunal.
La parte demandada y apelada qne no presentó alegato ni asistió a la vista del recurso, comparece añora por nuevos abogados y pide la reconsideración de la sentencia de esta *915Corte Suprema dictada el 27 de mayo último. Sostiene que a su juicio la demanda no aduce lieclios suficientes para basar la sentencia de esta corte y que esta corte actuó sin juris-dicción.
La cuestión de jurisdicción se funda en que cuando la apelación se interpuso, ya babía transcurrido el término que la ley señala y en que el escrito estableciéndola está redactado de tal modo que resulta ineficaz.
De los autos aparece que la sentencia recurrida se dictó el 13 de abril de 1933 y se notificó el 15, archivándose el escrito de apelación en junio 6, 1933.
Si éstos fueran los únicos becbos a considerar, tendría razón la parte demandada y apelada, pero como también de los autos aparece que la parte demandante dentro del tér-mino que tenía para apelar o sea en 13 de mayo de 1935 radicó una moción dé reconsideración de la sentencia, moción que fue declarada sin lugar por la corte de distrito en mayo 18, 1935, la situación legal varía.
Esta Corte Suprema resolvió en el caso de Rivera v. Medina et al., 28 D.P.R. 808, 811, y ratificó en el de Rexach et al. v. Comisión de Indemnizaciones a Obreros, 31 D.P.R. 17, 22, que “cuando el término dentro del cual debe interpo-nerse la apelación ha vencido, el derecho a apelar no podrá ser revalidado por la radicación de una moción de reconsi-deración con el solo objeto de revivir cuestiones resueltas por sentencias definitivas.”
Y más tarde, en el caso de Pérez Casalduc v. Díaz Mediavilla, 42 D.P.R. 357, 358, dijo y resolvió:
“En noviembre 26, 1930, la Corte de Circuito de Apelaciones tuvo ante sí el caso de Saurí v. Saurí, 45 Fed. (2d) 90. La corte resolvió que una moción de reconsideración presentada ante este tribunal suspendía el término para apelar. Dicha corte citó el caso de Citizens Bank of Michigan City v. Opperman, 249 U. S. 448, al efecto de que hasta que se resuelva una moción de reconsideración no podía considerarse definitiva una sentencia. De ahí se desprende *916necesariamente qne el término para apelar solamente comienza desde el momento en qne se resuelve nna moción de reconsideración.”
Expresando luego en el de Municipio de Guánica v. García, 46 D.P.R. 397, 398, lo que sigue:
“Los apelados se basan en el caso de Pérez Casalduc v. Díaz Mediavilla, 42 D.P.R. 357, y en los casos allí citados. Para los fines de esta opinión podría admitirse qne el término dentro del cual debe establecerse recurso de apelación contra ‘una sentencia defi-nitiva pronunciada en un pleito o procedimiento especial,’ a que se bace referencia en el inciso primero del artículo 295 del Código de Enjuiciamiento Civil, empieza a correr, en caso de que se presente oportunamente una moción de reconsideración, tan sólo después de haberse resuelto tal moción y desde el momento en que el secretario archiva copia del aviso de tal resolución enviado a la parte per-judicada. ’ ’
En tal virtud, habiéndose presentado la moción de recon-sideración, vigente aún el término para apelar, y habiéndose archivado el escrito de apelación trece días después de re-suelta dicha moción, siguiendo la decisión de la Corte de Circuito de Apelaciones citada en el caso de Pérez Casalduc, supra, y la de esta corte en el de Municipio de G-uániea, supra, y sin apartarnos de lo resuelto en los casos de Rivera y Rexach, supra, debemos concluir que el término para apelar no había fenecido el 6 de junio de 1931 cuando la apelación se interpuso.
En cuanto al otro fundamento, bastará decir que la forma en que está dictada la sentencia fué la que llevó al apelante a redactar su escrito de apelación en la forma en que lo hizo. La sentencia declara la demanda con lugar y nulo el acuerdo de separación, pero por sus otros pronunciamientos no reconoce a las demandantes los derechos que reclaman y de hecho declara la demanda sin lugar. De ahí que la parte demandante pidiera la reconsideración de la sentencia y luego apelara creyéndose obligada en su escrito a explicar el alcance de su apelación.
*917En cnanto a las enestiones de fondo qne levanta la moción, nos atenemos a lo expnesto en la opinión qne fundamenta la sentencia resolutoria del recurso.

La moción debe ser declarada sm lugar.

El Juez Asociado Sr. Córdova Dávila no intervino.